Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The mounting means are interpreted as recesses in the support member as described in ¶0036 and shown in all of the Figures, or housings as described in ¶0037.
The limitation directed to “a means for supplying a flow of oil sufficient to lubricate and cool the bearings” (claim 14) is interpreted as the splashing of oil on the bearings as discussed in ¶0065.
Election/Restrictions
	Applicant’s arguments with respect to the hollow shaft (see response to the Restriction requirement received on March 8, 2022) specifically bottom of Page 1 and top of page 2.  In addition to the arguments presented with regards to STEFFENS were persuasive (see Page 2 of the response filed March 8, 2022). Upon examination of the claims, the independent claim was found allowable, and therefore, the restriction requirement has been removed.
Claims 1-16 and 18-21 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species, as set forth in the Office action mailed on October 8, 2021, is hereby withdrawn and all claims have been fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing (this limitation is in claim 1, but it is the combination with the elements in the dependent claims (for example, claims 10 and 16), where claims 10 and 16 are disclosed and described relative to Figures 1 and 2.  Since the combination is not shown (i.e. a hollow portion in the shaft in Figures 1 and 2), the drawings are objected to.  A further discussion is below in the Specification objection, where the applicant can either update Figures 1 and 2 to show the hollow portion in the shaft, or the Specification should be amended to have this feature being referenced to Figures 3 and 4 that show this feature in the description of Figures 1 and 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TWIN-SHAFT PUMPS WITH THERMAL BREAKS.
The disclosure is objected to because of the following informalities: claim 1 recites “the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing”.  Applicant has stated that this configuration is supported in all of the Species (see Page 2 of the response filed on March 8, 2022).  Specifically for the description of Figure 2 in ¶0065 “As for Figure 1 the shafts may additionally have a portion that is hollow”.  The disclosure in describing Figure 1 states in ¶0063, “the shafts may in addition to having a material of low conductivity have a portion (not shown) that is hollow”.  Both Figures 1 and 2 do not show a hollow shaft portion that is a thermal break.  Figures 3 and 4 show a hollow shaft portion (14) that is a thermal break.  The Applicant can fix the disclosure to coincide with the claims by either amending Figures 1 and 2 to show the hollow portion in the shaft that acts as a thermal break, or alternatively, amend the specification for  the description of Figures 1 and 2 stating that the shafts may additionally have a portion that is hollow similar to the hollow shaft portion (14) shown in Figures 3 and 4. 
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 7 recites “ the thermal break in the at least one thermal path comprises at least one of: a material of a lower thermal conductivity than a material forming an adjoining portion of the thermal path and a portion of the structural element that is hollow”, and claim 1 recites “the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing”.  Claim 7 is confusing, since it appears that “the thermal break in the at least one thermal path comprises at least one of:” is interpreted as “at least one of A and B”, and not an alternative (i.e. at least one of A or B).  Claim 1 already recited that the thermal break is a hollow portion of each of the rotatable shafts.  Claim 7 recites “a portion of the structural element is hollow”, which the Examiner interprets as the hollow portion in each of the rotatable shafts, that was already recited in claim 1.  Using a broader terminology (i.e. structural element versus the hollow portion in the rotatable shafts) is confusing on if the element is trying to limit a different element.  The Examiner recommends amended claim 7 to recite “comprising a further thermal break in the at least one thermal path comprises a material of lower thermal conductivity than a material forming an adjoining portion of the thermal path”.    This would remove the redundant claim limitation directed to a hollow portion in a structural element, as well as, clarify that the thermal break is a further thermal break from the thermal break already recited in claim 1, which claim 7 depends from.
   Claims 8-10 should be amended based on the amendment to claim 7 (see discussion above).  The Examiner recommends “the thermal break” should be changed to “the further thermal break” in claims 8-10.  The Examiner also recommends rewording the claim, such as “the further thermal break of the material of lower thermal conductivity comprises a ceramic”.
Claims 11 (line 2), claim 18 (line 5), and claim 21 (line 2) recites “the pump”, which is recommended to change to “the twin-shaft pump” for consistency in claim terminology.
Claim 21 recites “a thermal break”, which is recommended to change to “the thermal break” in order to refer back to the thermal break in claim 1.
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the twin-shaft pump as claimed including specifically a thermal break in at least one of the at least one thermal path for impeding thermal conductivity between the pumping chamber and the mounting means, such that the pumping chamber and mounting means can be maintained at different temperatures; the thermal break comprising a portion of the thermal path where at least one physical property is different to a physical property of an adjoining portion of the thermal path such that thermal conductance of the thermal break portion is more than 20% lower than the thermal conductance of an equivalent thermal path length of the adjoining portion; wherein the thermal break comprises a hollow portion of each of the rotatable shafts between the pumping chamber and the bearing is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NIWA (U.S. Patent 8876388 B2) discloses a bearing holder for holding a shaft (see Figures 28) that has an air pocket (310).
HAAVIK (U.S. Patent 6,394,777 B2) discloses cooling features such as cooling fins (132) on the shaft (see Figure 2).
Conclusion
This application is in condition for allowance except for the following formal matters: drawing objection, specification objection, and claim objections (see above for details).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746